Judgment reversed upon the law, with costs, and judgment directed for plaintiff for the forfeiture of defendant’s lease and for the recovery by plaintiff of possession of the premises. We think there was a deliberate and willful violation by defendant of the condition and covenant contained in the lease against placing signs upon the building in question. (Plumb v. Tubbs, 41 N. Y. 442; Munro v. Syracuse, etc., R. R. Co., 200 id. 224; Southwick v. N. Y. Christian Missionary Society, 151 App. Div. 116; Rose v. Hawley, 141 N. Y. 366, 374.) Jaycox, Manning and Young, JJ., concur; Kelly, P. J., and Kapper, J., dissent, and vote to affirm on the opinion of Mr. Justice Carswell at Trial Term.